Case 1:17-cv-01327-WJM-KMT Document 143 Filed 09/18/20 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

   Civil Action No. 17-cv-1327-WJM-KMT

   JUANITA MCBETH,

         Plaintiff,

   v.

   PHYSICIAN HEALTH PARTNERS, INC., d/b/a CORRECTIONAL HEALTH
   PARTNERS, and
   DANIEL FITZGERALD,

         Defendants.


                      ORDER DENYING MOTION TO REDUCE ATTORNEY’S
                                FEES LIEN TO JUDGMENT


         This matter is before the Court on Stewart Law, PLLC (“Stewart”)’s Motion to

   Reduce Attorney’s Fees Lien to Judgment (“Motion”) (ECF No. 134). For the reasons

   set forth below, the Motion is denied.

                                      I. BACKGROUND

         This case arises out of an incident in which Plaintiff Juanita McBeth suffered

   injuries after being arrested by Pueblo County, Colorado sheriff’s deputies. (ECF No.

   1.) Plaintiff was represented both by Stewart, and by the respondent to this Motion,

   Romanucci & Blandin, LLC (“RB”). (ECF No. 134.) Plaintiff settled with some

   defendants in July 2018, and with the rest in October 2019. (Id.) The case was

   terminated on December 5, 2019. (ECF No. 132.)

         On February 4, 2020, Stewart filed a Notice of Intent to File Lien (“Notice”),

   seeking its costs and 15% of the total settlement value from RB. (ECF No. 133.) On
Case 1:17-cv-01327-WJM-KMT Document 143 Filed 09/18/20 USDC Colorado Page 2 of 5




   February 25, 2020, Stewart filed the instant Motion, asking the Court to perfect that lien

   and reduce it to judgment. (ECF No. 134.) On June 12, 2020, RB f iled a Response in

   opposition to Stewart’s Motion. (ECF No. 142.)

                                    II. LAW & ANALYSIS

         “Under the law of this circuit, the law of the state where the case is filed and

   prosecuted governs the applicability of attorney’s liens.” Apa v. Qwest Corp., 402 F.

   Supp. 2d 1247, 1248 (D. Colo. 2005) (citing Donaldson, Hoffman & Goldstein v.

   Gaudio, 260 F.2d 333, 335 (10th Cir. 1958)). Stewart bears the burden of proof and

   persuasion as to the validity of its lien claim. See Deitz v. Univ. of Denver, 2011 WL

   723118 (D. Colo. Feb. 22, 2011) (citing Bd. of Cnty. Comm’rs of Jefferson Cnty. v.

   Quaintance, 183 P.2d 569, 571 (Colo. 1947); In re Marriage of Mitchell, 55 P.3d 183,

   185 (Colo. App. 2002)).

         Colo. Rev. Stat. § 13-93-114 grants an attorney “charging” lien rights in costs

   and the value of a judgment or settlement:

                All attorneys- and counselors-at-law shall have a lien on any
                money, property, choses in action, or claims and demands
                in their hands, on any judgment they may have obtained or
                assisted in obtaining, in whole or in part, and on any and all
                claims and demands in suit for any fees or balance of fees
                due or to become due from any client. In the case of
                demands in suit and in the case of judgments obtained in
                whole or in part by any attorney, such attorney may file, with
                the clerk of the court wherein such cause is pending, notice
                of his or her claim as lienor, setting forth specifically the
                agreement of compensation between such attorney and his
                or her client, which notice, duly entered of record, shall be
                notice to all persons and to all parties, including the
                judgment creditor, to all persons in the case against whom a
                demand exists, and to all persons claiming by, through, or
                under any person having a demand in suit or having


                                                2
Case 1:17-cv-01327-WJM-KMT Document 143 Filed 09/18/20 USDC Colorado Page 3 of 5




                 obtained a judgment that the attorney whose appearance is
                 thus entered has a first lien on such demand in suit or on
                 such judgment for the amount of his or her fees. Such notice
                 of lien shall not be presented in any manner to the jury in the
                 case in which the same is filed. Such lien may be enforced
                 by the proper civil action.

          An attorney asserting a lien claim bears the burden of establishing the

   agreement under which he or she was to be compensated, see Quaintance, 183 P.2d

   at 571, as well as the reasonableness of the amount sought. People ex rel.

   MacFarlane v. Harthun, 581 P.2d 716, 718 (Colo. 1978).

          Additionally, to the extent an attorney seeks to enforce a lien against a third party

   (i.e., not the attorney’s client in the case), the attorney is required to provide notice of

   the lien claim. Id. The notice must “set[ ] forth specifically the agreement of

   compensation between such attorney and his or her client.” Colo. Rev. Stat. § 13-93-

   114. “Because the right to an attorney’s lien arises only by statute, strict compliance

   with the statute is necessary.” Mitchell, 55 P.3d at 185 (internal citation omitted).

          Stewart’s Notice reads in relevant part as follows:

                 1.      The undersigned, the lien claimant, hereby asserts a
                 lien against Nicolette A. Ward, as agent of Romanucci &
                 Blandin, LLC, located at 321 N. Clark Street, Suite #900,
                 Chicago, IL 60654, for services of attorney that were
                 furnished by the undersigned attorney in the case of Juanita
                 McBeth, Plaintiff v. Kirk M. Taylor, Pueblo County Sheriff;
                 Deputy Justin Shrewsbury, individually and in his official
                 capacity; Deputy Tammy Cisneros, individually and in her
                 official capacity; Deputy Lisa Garcia, individually and in her
                 official capacity; Sergeant Jesse Alcantara, individually and
                 in his official capacity; Physicians Health Partners, Inc., d/b/a
                 Correctional Health Partners; and Daniel Fitzgerald,
                 Defendants. Case # 1:17-CV-01327. Said services
                 consisted of being the lead attorney in the filing of this action
                 before the Court, participation in discovery, identifying a[nd]
                 retaining expert witnesses, paying expert witness fees, serve

                                                  3
Case 1:17-cv-01327-WJM-KMT Document 143 Filed 09/18/20 USDC Colorado Page 4 of 5




                 as lead attorney in the negotiation and settlement with
                 defendants Sheriff Kirk M. Taylor, Pueblo County Sheriff in
                 all capacties, Justin Shrewsbury (deceased) in all his
                 capacities, Tammy Cisneros, in all her capacities, Lisa
                 Garcia, in all her capacities, and Jesse Alcantara in all his
                 capacities, accepted liability and responsibility of being [ ] a
                 named trial attorney in this matter, provided paralegal
                 services and support, incurred reimbursable cost and
                 expenses during the prosecution of this case.

                 2.      The amount due or owing the lien claimant is 15% of
                 the total settlement plus costs which were $8,500. Attached
                 is a copy of the Affidavit of Service of Notice of Intent to File
                 Lien Statement, which states that the Notice was filed at
                 least ten (10) days before the filing of this Lien Statement.
                 The Affidavit should be filed for record with this Lien
                 Statement pursuant to Colorado Revised Statute § 12-5-
                 119.

   (ECF No. 133.)

          As an initial matter, the Court notes that Stewart asserts its lien claim against

   RB, a third party (i.e., not against Plaintiff, its client in this case). Accordingly, Stewart

   was required to file a notice that “set[s] forth specifically the agreement of

   compensation” between Stewart and Plaintiff (or, perhaps, between Stewart and RB).

   See Colo. Rev. Stat. § 13-93-114; MacFarlane, 581 P.2d at 718. The Notice summarily

   asserts that Stewart is entitled to “15% of the total settlement plus costs which were

   $8,500,” but it fails to identify any agreement between the parties under which Stewart

   is entitled to this amount. Accordingly, Stewart has failed to satisfy its burden of

   demonstrating that its lien claim complies with the statute, Colo. Rev. Stat. § 13-93-114.

   “Because strict compliance with the statute” is necessary to reduce a lien claim to

   judgment, this is a basis for denying Stewart’s Motion. See MacFarlane, 581 P.2d at

   718.


                                                  4
Case 1:17-cv-01327-WJM-KMT Document 143 Filed 09/18/20 USDC Colorado Page 5 of 5




         Additionally, Stewart has proffered no evidence in support of its assertion that it

   is entitled to 15% of the total settlement amount plus $8,500 in costs. Cf. Gooding v.

   Lyon, 166 P. 564, 565 (Colo. 1917); Quaintance, 183 P.2d at 571; Apa, 402 F. Supp.

   2d at 1248–1250. Nor does Stewart make any effort to establish that the amount it

   seeks is reasonable. Cf. Apa, 402 F. Supp. 2d at 1250–51; Lopez v. Suncor (U.S.A.)

   Inc., 2012 WL 3886428, at *11–13. The Court will deny the Motion on this basis as

   well. See MacFarlane, 581 P.2d at 718; Apa, 402 F. Supp. 2d at 1251.

                                      III. CONCLUSION

         For the reasons set forth above, the Court ORDERS that Stewart’s Motion to

   Reduce Attorney’s Fees Lien to Judgment (ECF No. 134) is DENIED.


         Dated this 18th day of September, 2020.

                                                          BY THE COURT:




                                                          William J. Martínez
                                                          United States District Judge




                                               5
